DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "crystalline" in line 2.  There is insufficient antecedent basis for this limitation in the claim, because claim 1 from which it depends does not recite “crystalline”.  Examiner notes that “crystalline silica” was introduced in claim 6, but will treat the dependency as written.
Examiner suggests amending the claim to either i) change the dependency of claim 10, ii) include “crystalline” in claim 1, or iii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-9, 10-14, 16-19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN-109734356-A) (“Chen” hereinafter, with reference to US 2020/0299188 A1 as the translation) in view of Luo (CN-1323048-C) (“Luo” hereinafter, with reference to the machine translation), as evidenced by Mesh (U.S. Mesh vs. Micron) (“Mesh” hereinafter) for claims 8 and 20.

Regarding claim 1, Chen teaches an artificial agglomerate stone material (see Chen at [0008] teaching artificial stone, which is taken to meet the claimed artificial agglomerate stone material), comprising 
inorganic fillers (see Chen at [0009] teaching fritted sand, taken to meet the claimed inorganic filler) and 
a hardened organic resin (see Chen at [0020] teaching terephthalic unsaturated polyester resin, and see Chen at [0023] teaching curing molding, wherein the resin and the curing is taken to meet the claimed a hardened organic resin),
wherein the inorganic fillers comprise feldspar granules (see Chen at [0013] teaching the fritted sand is obtained… wherein feldspar is featured in the list), comprising 
a combination of oxides according to Formula A based on the weight of the feldspar granules (see Chen at [0009] and also the table below teaching the fritted sand comprises the components as mass percent, wherein the mass percent is taken to meet the claimed weight percent).

Claim 1, Formula A
Chen at [0009]
SiO2
60.0 – 69.5 wt%
60 – 80 %
Al2O3
17.0 – 20.0 wt%
1 – 10 %
Na2O
10.0 – 11.9 wt%
5 – 15 %


Examiner notes that the oxides K2O, Fe2O3 and TiO2 are optional components and are not positively required, thus, is being treated as not required by the claim 2 and Na2O overlaps with the claimed ranges, thus it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).
	However, Chen does not explicitly teach that the oxide Al2O3 is 17.0 – 20.0 wt%.
	Like Chen, Luo teaches an artificial stone (see Luo at [0007]) and feldspar raw material (see Luo at [0031]) containing the oxides SiO2, Al2O3 and Na2O (see Leo at [0031]-[0033] and [0035]).  Luo also teaches that the object of the disclosure is to provide an artificial stone imitating natural marble or jade with slightly light transmittance (see Luo at [0007]).  Luo also teaches that the feldspar raw material contains the following components (see Leo at [0031]-[0033] and [0035], also shown in the table below).

Claim 1, Formula A
Luo at [0031]-[0033] and [0035]
SiO2
60.0 – 69.5 wt%
60.0 – 77.34 wt%
Al2O3
17.0 – 20.0 wt%
13.0 – 20.0 wt%
Na2O
10.0 – 11.9 wt%
1.0 – 11.5 wt%


The weight percent of the oxides SiO2, Al2O3 and Na2O overlaps with the claimed ranges, thus the feldspar raw material of Luo which contains the oxides SiO2, Al2O3 and Na2O is taken to meet the claimed feldspar comprising a combination of oxides according to Formula A.  In addition, Luo teaches that the feldspar raw material can pass through a 20-500 mesh screen (see Luo at [0031]), which is taken to meet the claimed granules.
Additionally, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (see MPEP § 2144.07).
As such, one of ordinary skill in the art would appreciate that Luo teaches a feldspar raw material containing the oxides SiO2, Al2O3 and Na2O with the respective weight percentages outlined above, and seek those advantages by replacing the fritted sand raw material in Chen with the feldspar raw material of Luo so as to provide an artificial stone imitating natural marble 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the fritted sand raw material as taught by  Chen with the feldspar raw material containing the oxides SiO2, Al2O3 and Na2O with the respective weight percentages outlined above as taught by Luo so as to provide an artificial stone imitating natural marble or jade with slightly light transmittance, and the feldspar raw material of Luo is suitable for its intended use.

Regarding claims 2 and 16, Chen as modified by Luo teaches the limitations as applied to claim 1 above, and Luo further teaches wherein the feldspar granules of Formula A comprise: (see Table below), based on the weight of the feldspar granules.

Claim 2, 
Formula A
Claim 16, 
Formula A
Luo at [0031]-[0033] and [0035]
SiO2
60.0 – 68.0 wt%
63.0 – 68.0 wt%
60.0 – 77.34 wt%
Al2O3
17.0 – 20.0 wt%
18.0 – 19.5 wt%
13.0 – 20.0 wt%
Na2O
10.0 – 11.9 wt%
10.0 – 11.5 wt%
1.0 – 11.5 wt%


Examiner notes that the oxides CaO, K2O, Fe2O3 and TiO2 are optional components and are not positively required, thus, is being treated as not required by the claim limitation.  Furthermore, the mass percent of the oxides SiO2, Al2O3 and Na2O overlaps with the claimed ranges, thus it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Regarding claim 3, Chen as modified by Luo teaches the limitations as applied to claim 1 above, and Chen as modified by Luo further teaches feldspar raw material containing the oxides 2, Al2O3 and Na2O (please see claim 1 rejection. This limitation is met by the prior art as outlined in claim 1 using Formula A).

Regarding claims 4 and 17, Chen as modified by Luo teaches the limitations as applied to claim 1 above, and Luo further teaches wherein the sum of the weight percentages of SiO2, Al2O3, Na2O and K2O in the feldspar granules is at least 85 wt.% based on the weight of the feldspar granules (claim 4); and wherein the sum of the weight percentages of SiO2, Al2O3, Na2O and K2O in the feldspar granules is at least 90 wt.% based on the weight of the feldspar granules (claim 17) (please see Luo at [0031]-[0033] and [0035] and claim 1.  As mentioned, the oxide K2O is optional component and is not positively required, thus, is being treated as not required by the claim limitation or having a 0 wt%.  The sum of SiO2, Al2O3, and Na2O oxides in Luo is 74-108.84 wt% (or (60.0-77.34) + (13.0-20.0) + (1.0-11.5)), thus in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)).

Regarding claims 5 and 18, Chen as modified by Luo teaches the limitations as applied to claim 1 above, and Luo further teaches wherein the ratio of weight percent of SiO2/Al2O3 in the feldspar granules is 3.2 - 3.8 (claim 5); and wherein the ratio of weight percent of SiO2/Al2O3 in the feldspar granules is 3.2 - 3.6 (claim 18) (please see Luo at [0031]-[0033] and [0035] and claim 1.  The ratio of SiO2/Al2O3 in Luo is 3-5.9 (or (60.0 wt% ÷ 20.0 wt%) to (77.34 wt% ÷ 13.0 wt%)), thus in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)).

Regarding claims 6, 10 and 19, Chen as modified by Luo teaches the limitations as applied to claim 1 above, but Chen as modified by Luo further teaches wherein the feldspar granules comprise crystalline silica in a range 0-10.0 wt.% based on the weight of the feldspar <15 wt.% (claim 10); and wherein the feldspar granules comprise crystalline silica in a range 0-5.0 wt.% based on the weight of the feldspar granules (claim 19) (Examiner respectfully notes that the crystalline silica in a range 0 - 10.0 wt.% in claim 6, and a range 0-5.0 wt.% in claim 19 are optional components and are not positively required.  Similarly, the crystalline silica content is <15 wt.% in claim 10, is also an optional component since 0 wt.% is less than 15 wt.%, and is not positively required, thus, is being treated as not required by the claim limitations.

Regarding claim 8, Chen as modified by Luo teaches the limitations as applied to claim 1 above, and Luo further teaches that the raw material can pass through 200-325 mesh screen (see Luo at [0051]), or 44-74 microns (see Mesh table).  The raw material can pass through a 20-500 mesh screen is taken to mean D100, which would meet D90, thus meeting the claimed particle size D90 < 50 micrometers because it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claims 9 and 11, Chen as modified by Luo teaches the limitations as applied to claim 1 above, and Chen further teaches wherein the amount of feldspar granules is from 2 to 70 wt.% based on the weight of the artificial agglomerate stone material (claim 9); and wherein the amount of the inorganic fillers is at least 70 wt.% based on the weight of the artificial 5International Application No.: PCT/EP2020/078038Docket No.: ABG 3.3F-023 agglomerate stone material (claim 11) (see Chen at [0008] teaching 60-80 parts by mass fritted sand, wherein 60-80 parts by mass is taken to meet the claimed from 2 to 70 wt.% (claim 9) and at least 70 wt.% (claim 11) because it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)).

Regarding claim 12, Chen as modified by Luo teaches the limitations as applied to claim 1 above, and Chen as modified by Luo further teaches the artificial agglomerate according to claim 1 having an apparent density of 2000 – 2600 kg/m3 (the artificial stone of Chen as modified by Luo comprising feldspar of mixed oxides overlapping with Formula A and an organic resin, is similar to the claimed limitations in claim 1.  Thus, the product, artificial stone of Chen as modified by Luo having an apparent density of 2000 – 2600 kg/m3, is expected to follow from the substantially similar feldspar and organic resin of the claimed and prior art artificial stone product.
In addition, it has been held that  "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103) (see MPEP § 2183).  	

Regarding claim 13, Chen as modified by Luo teaches the limitations as applied to claim 1 above, and Luo further teaches artificial agglomerate stone material according to claim 1, which is in the form of a board (see Luo at [0095] teaching partition board).

Regarding claim 14, Chen as modified by Luo teaches process for preparing an artificial agglomerate stone material as defined in claim 1 (please see claim 1 rejection), comprising: 

b) vacuum vibrocompacting the unhardened mixture obtained in a) in a mold (see Chen at [0022] teaching adding product… on a mould plate, and see Chen at [0023] teaching vibrating the product… press forming under vacuum), and 
c) hardening the compacted mixture obtained in b) (see Chen at [0023] teaching curing molding by heating).





















Regarding claim 20, Chen as modified by Luo teaches the limitations as applied to claim 1 above, and Luo further teaches that the raw material can pass through a 20-500 mesh screen (see Luo at [0031]), or 25-840 microns as evidenced by Mesh (see Mesh table).  The raw material can pass through a 20-500 mesh screen is taken to mean D100, which would meet D90, thus meeting the claimed particle size D90 is between 10-40 micrometers because it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

 Claim 6-7, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Luo as applied to claim 1 above, and further in view of Michaud (911 Metallurgist)(“Michaud” hereinafter).

Regarding claims 6, 10 and 19, Chen as modified by Luo teaches the limitations as applied to claim 1 above, but Chen as modified by Luo does not explicitly teach wherein the feldspar granules comprise crystalline silica in a range 0-10.0 wt.% based on the weight of the feldspar granules (claim 6); wherein the crystalline silica content of the artificial agglomerate stone material is <15 wt.% (claim 10); and wherein the feldspar granules comprise crystalline <15 wt.% in claim 10, is also an optional component since 0 wt.% is less than 15 wt.%, and is not positively required, and was rejected using the prior art Chen in view of Luo as outlined above.  However, in the interest of advancing prosecution, these claims are being rejected in further view of Michaud as outlined below).
Like Luo, Michaud teaches feldspar (see Michaud at page 1, 1st paragraph, teaching feldspars constitute a group of similar minerals).  Michaud also teaches that in commercial quantity and condition, feldspar is found mostly in pegmatite dikes (coarsely crystalline granite)… the feldspar and the quartz (or silica) are often crystallized in separate large masses… sometimes the two minerals are intergrown… feldspar containing a certain proportion of quartz is saleable; No. 1 contains less than 5% of quartz (see Michaud at page 3, 1st paragraph, 1st and 3rd-5th sentences).  The feldspar being crystallized containing less than 5% of quartz is taken to meet the claimed ranges in claims 6, 10 and 19 and crystalline silica.  
Furthermore, Michaud teaches that the lowest grades are used for… artificial stone featured in the list (see Michaud at page 3, 1st paragraph, last sentence).
Additionally, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (see MPEP § 2144.07).
As such, one of ordinary skill in the art would appreciate that Michaud teaches that commercial feldspar containing less than 5% quartz (or crystalline silica) is saleable and used in artificial stone, and seek those advantages by using the feldspar containing less than 5% quartz in Chen as modified by Luo so as to produce an artificial stone, and it is a known material suitable for its intended use.


Regarding claim 7, Chen as modified by Luo teaches the limitations as applied to claim 1 above, but Chen as modified by Luo does not explicitly teach wherein the feldspar granules comprise a crystalline phase in a range 80.0-99.0 wt.%, based on the weight of the feldspar granules.
Like Luo, Michaud teaches feldspar (see Michaud at page 1, 1st paragraph, 1st sentence teaching feldspars constitute a group of similar minerals).  Michaud also teaches crystals, in the monoclinic system… or in the triclinic system (see Michaud at page 1, 1st paragraph, 2nd sentence), and in commercial quantity and condition, feldspar is found mostly in pegmatite dikes (coarsely crystalline granite)… the feldspar and the quartz (or silica) are often crystallized in separate large masses so that pure feldspar is easily quarried… feldspar containing a certain proportion of quartz is saleable; No. 1 contains less than 5% of quartz (see Michaud at page 3, 1st paragraph, 1st and 3rd-5th sentences).  The crystals in the in monoclinic and triclinic system, and feldspar crystallized separately with quartz to easily quarry pure feldspar is taken to meet the claimed crystalline phase, and the less than 5% quartz is taken to meet the claimed range 80.0-99.0 wt.% because if the purely crystalline phase is 100 wt. %, then the less than 5 % quartz is about 95 wt.%.
 Furthermore, Michaud teaches that the lowest grades are used for… artificial stone featured in the list (see Michaud at page 3, 1st paragraph, last sentence).
Additionally, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (see MPEP § 2144.07).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use commercial feldspar containing less than 5% quartz as taught my Michaud in the artificial stone of Chen as modified by Luo so as to produce an artificial stone, and it is a known material based on its suitability for its intended purpose.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Luo as applied to claim 1 above, and further in view of Benito et al (EP-2216305-A1, previously cited by the applicant, 09/08/2021) (“Benito” hereinafter).

Regarding claim 21, Chen as modified by Luo teaches the limitations as applied to claim 1 above, but Chen as modified by Luo does not explicitly teach wherein the amount of feldspar granules is from 2 to 50 wt.% based on the weight of the artificial agglomerate stone material.
Like Chen and Luo, Benito teaches artificial stone (see Benito at [0001] teaching agglomerate stone (or artificial stone)… comprises a step of vacuum vibrocompression and… a step of heating.  Like Chen and Luo, Benito also teaches that the agglomerated stone comprise a binder and an inorganic filler (see Benito at [0013]), wherein the binder is a polyester resin (see Benito at [0027]), and the inorganic filler or materials include feldspar in the list (see Benito at [0025]).  Benito also teaches example 2 containing 27.1 % by weight ground feldspar with respect to the total weight of the composition (see Benito at [0053]), which is within the claimed range of from 2 to 50 wt.%.
prima facie obviousness determination (see MPEP § 2144.07).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use 27.1 % by weight feldspar as taught by Benito in the artificial stone of Chen as modified by Luo because it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735